Citation Nr: 0836338	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from June 1966 to 
March 1968.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Jurisdiction of the appeal was thereafter 
transferred to the St. Petersburg, Florida VA RO.  The Board 
Remanded the claim in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2007 Board Remand directed the RO to make another 
attempt to obtain the veteran's service medical records or 
some official record of the veteran's service in addition to 
the veteran's DD214.  The Board noted that, in July 2001, the 
National Personnel Records Center (NPRC) requested that the 
RO submit a hard copy of VA Form 3101 and a completed 
questionnaire about military service (NA 13075) from the 
veteran.  This has not been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran has stated he was treated for a sexually 
transmitted disease and for hepatitis at an infirmary in Dong 
Tan, Vietnam.  The veteran has also submitted copies of 
service induction and separation examinations which he states 
he obtained from NPRC.  Copies of those documents should be 
submitted with the VA request for official records.  NPRC 
should be asked to search again for record for the veteran, 
including any separately-filed administrative, personnel, or 
UCMJ records.  In particular, records to explain the notation 
on the DD214 that the veteran's overseas duty was in Europe 
(USAREUR) but the awards include the Vietnam Service medal 
(VSM), should be sought.

Additionally, the record establishes that the veteran has 
received VA and private post-service medical treatment.  
These records, which appear to be clearly relevant, 


have not been obtained.  The veteran should be asked to 
identify the provider who treated him for hepatitis in 1970, 
two years after his service discharge.  The veteran should be 
asked to submit or authorize release of more complete records 
from S.P.K., MD, records from Henry Ford Hospital & Medical 
Centers, including from the Department of Internal Medicine.  
The veteran should be asked to identify the facility at which 
a cerebral aneurysm clipping was conducted in 1985, and to 
submit or authorize release of records from that facility. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make further attempts to 
obtain the veteran's service medical records 
by obtaining additional detailed 
questionnaires regarding the veteran's 
military service in VA Form NA 13055 (Request 
for Information Needed to Reconstruct Medical 
Data) and NA Form 13075 (Questionnaire About 
Military Service) and providing same to the 
National Personnel Records Center (NPRC) as 
necessary for search for any outstanding 
service medical records, to include the 
originals of the service induction and 
separation examinations submitted by the 
veteran.  NPRC should be asked to search for 
administrative, personnel, or UCMJ records or 
any separately-filed records which might be 
available for the veteran, to include 
searching for any records for a treatment 
facility in Dong Tan, Vietnam, or the referral 
facility or that infirmary.  

2.  The veteran should also be advised that he 
may submit alternate evidence, including, but 
not limited to, statements from service 
medical personnel, "buddy" statements, 
employment medical records, medical evidence 
from hospitals, clinics and private physicians 
including laboratory test results 


or other evidence of the presence of hepatitis 
C, pharmacy prescription records, blood donor 
information, and insurance examination reports 
if available, for the period from separation 
in 1968 to the present. 

VA is in receipt of the service medical 
records sent in by the veteran and he need not 
send duplicate copies of information already 
submitted.

3.  The veteran should be afforded the 
opportunity to identify or submit records of 
his post-service treatment for hepatitis in 
1970, private hospitalization in 1985 with 
aneurysm clipping, more complete records from 
S.P.K., MD, more complete records from Henry 
Ford Hospital & Medical Centers, including 
from the Department of Internal Medicine, 
employment clinical records, and current 
private treatment records.  

4.  VA clinical records, if the veteran has 
sought VA treatment, should be obtained.  

5.  Then, VA medical opinion should be 
obtained.  The examiner should be asked to 
review the service medical records, post-
service treatment records, and all records 
obtained on Remand.  The examiner should 
review the claims file and document such 
review in the examination report.  After 
review of all additional service medical 
records, service personnel records, and post-
service records of treatment, and following 
examination of the veteran, the examiner 
should provide a list of the veteran's risk 
factors.  The reviewer must list and discuss 
all documented risk factors for the veteran; 
the reviewer should rank order the documented 
risk factors relative to the probability that 
the veteran's current hepatitis C infection is 
etiologically related to the risk factor.  In 
particular, the reviewer should address the 
appellant's history as to in-service treatment 
for chancroid, post-service 1970 treatment for 
hepatitis with history of intravenous drug 
use, his medical history, including 
hospitalization in 1985, and any other 
relevant risk factor.   The, the examiner 
should provide an opinion as to whether the 
veteran's hepatitis C is at least as likely as 
not etiologically related to his military 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

6.  Ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, corrective action should be 
undertaken before the claims file is returned 
to the Board. Stegall v. West, 11 Vet. App. 
268 (1998).

Review the examination report to determine if 
it is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

7.  Thereafter, the issue of entitlement to 
service connection for hepatitis should be 
readjudicated.  If the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




